In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-2005
DORETTE BROWNLEE,
                                                  Plaintiff-Appellant,

                                 v.

HOSPIRA, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 15 C 5358— Sharon Johnson Coleman, Judge.
                     ____________________

       SUBMITTED JULY 5, 2017 — DECIDED JULY 26, 2017
                  ____________________

   Before POSNER, KANNE, and SYKES, Circuit Judges.
    POSNER, Circuit Judge. The plaintiff sued the defendant,
her former employer, charging that discharging her had vio-
lated Title VII of the Civil Rights Act of 1964. The parties
agreed in writing to settle the litigation rather than litigate to
judgment, but their agreement provided that there would be
2                                                 No. 16-2005


“[n]o binding agreement until the typed settlement agree-
ment is signed”—which it never was. The plaintiff’s lawyer
did negotiate a proposed settlement agreement with the de-
fendant’s lawyer, but the written terms made clear that this
was not the “binding agreement” to which the parties had
referred. Nevertheless the district judge treated it as such,
ruling that the litigation had been ended by a settlement and
by so ruling precipitating this appeal by the plaintiff.
    The parties had agreed in writing however that there
would be no binding agreement until the typed settlement
agreement was signed, and it never was by either the plain-
tiff or her lawyer. There was therefore no agreement that
bound the plaintiff, whose appeal asks us to vacate the dis-
trict court’s decision on the ground that there was no settle-
ment terminating the litigation. We therefore vacate the de-
cision of the district court and remand for further proceed-
ings in that court; since we have determined that there has
been no settlement, the case remains open in the district
court.